706 N.W.2d 202 (2005)
Estate of Smith ex rel. Kirksey
v.
Pierce.
No. 128402.
Supreme Court of Michigan.
December 8, 2005.
Application for Leave to Appeal.
SC: 128402, COA: 247154.
On order of the Court, the motion to file a reply brief is GRANTED. The application for leave to appeal the December 21, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
WEAVER, J., would grant leave to appeal.